DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to method for tracking stock level based on RFID signals, classified in G06Q 10/0875.
II. Claims 10-15, drawn to method for tracking stock level based on RFID signals and captured images, classified in G06Q 20/203.
III. Claims 16-20, drawn to method for tracking stock level based on RFID signals during a first and second time period, classified in G06Q 10/087.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for detecting, in the optical image, a first shelf tag proximal the first location on the first inventory structure and extracting a first value, depicted on the first shelf tag, from the optical image. The subcombination has separate utility such as detecting presence of the product unit on the first inventory structure in response to the location of the product unit intersecting a known volume of the first inventory structure within the store. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the presentapplication, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for flagging the first inventory structure for insufficient scanning in response to a first quantity of product units identified in the first list of product units falling below the target quantity of product units by more than a threshold difference. The subcombination has separate utility such as detecting presence of the product unit on the first inventory structure in response to the location of the product unit intersecting a known volume of the first inventory structure within the store. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for flagging the first inventory structure for insufficient scanning in response to a first quantity of product units identified in the first list of product units falling below the target quantity of product units by more than a threshold difference. The subcombination has separate utility such as detecting, in the optical image, a first shelf tag proximal the first location on the first inventory structure and extracting a first value, depicted on the first shelf tag, from the optical image. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and 
(b) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Peter Miller (Reg. No. 69,351) on 09/19/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2017/0286773 (Skaff et al. – hereinafter Skaff), and further in view of U.S. Patent Appl. Pub. No. 2008/0077511 (Zimmerman).

Referring to claim 1, Skaff discloses a method for tracking stock level within a store comprises: 
at a robotic system, over a first period of time: [See paragraphs 0018-0020, 0035, Fig. 1] 
navigating along a first inventory structure in the store; [See paragraphs 0008, 0009, 0018, 0025, 0035, Fig. 1] 
broadcasting radio frequency interrogation signals; and [See paragraphs 0066-0072]
recording a first set of wireless identification signals returned by radio frequency identification tags coupled to product units proximal the first inventory structure; [See paragraphs 0066-0072] 
Skaff does not explicitly disclose the limitations: 
identifying a first list of product units proximal the first inventory structure based on the first set of wireless identification signals; 
for each product unit in the first list of product units: 
calculating a location of the product unit within the store based on: 
characteristics of a first instance of a wireless identification signal received from a radio frequency identification tag, coupled to the product unit, by the robotic system when occupying a first position adjacent the first inventory structure during the first time period; and 
characteristics of a second instance of the wireless identification signal received by the robotic system when occupying a second position adjacent the first inventory structure during the first time period; and 
detecting presence of the product unit on the first inventory structure in response to the location of the product unit intersecting a known volume of the first inventory structure within the store; and 
in response to detecting a product quantity difference between the first list of product units and a first target stock list assigned to the first inventory structure, generating a restocking prompt for the first inventory structure. 
Zimmerman teaches a method with the limitations: 
identifying a first list of product units proximal the first inventory structure based on the first set of wireless identification signals; [See paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
for each product unit in the first list of product units: [See paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
calculating a location of the product unit within the store based on: [See paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
characteristics of a first instance of a wireless identification signal received from a radio frequency identification tag, coupled to the product unit, by the robotic system when occupying a first position adjacent the first inventory structure during the first time period; and [See paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
 characteristics of a second instance of the wireless identification signal received by the robotic system when occupying a second position adjacent the first inventory structure during the first time period; and [See paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
detecting presence of the product unit on the first inventory structure in response to the location of the product unit intersecting a known volume of the first inventory structure within the store; and [See paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
in response to detecting a product quantity difference between the first list of product units and a first target stock list assigned to the first inventory structure, generating a restocking prompt for the first inventory structure. [See Zimmerman paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Skaff to have incorporated a planogram auditing feature as in Zimmerman with the motivation of determining corrective actions based on inventory reconciliation. [See Zimmerman paragraphs 0057, 0058, 0071-0073] 

Referring to claim 2, the combination of Skaff and Zimmerman discloses the method of Claim 1, wherein calculating a location of a product unit within the store for each product unit in the first list of products comprises calculating a first location of a first product unit, in the first list of product units, within the store; and [See Zimmerman paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
further comprising: 
detecting a product location difference between the first location of the first product unit and a corresponding first location assignment specifying a product type of the first product unit; and [See Zimmerman paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 

in response to detecting the product location difference, generating a stock correction prompt for the first product unit on the first inventory structure. [See Zimmerman paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 

Referring to claim 8, the combination of Skaff and Zimmerman discloses the method of Claim 1: 
wherein identifying the first list of product units proximal the first inventory structure comprises identifying the first list of product units comprising quantities of unique stock keeping units stored on the first inventory structure based on associations between stock keeping units and unique wireless identification signals stored in a name mapping system; and [See Zimmerman paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
further comprising detecting the product quantity difference comprising one of: 
a quantity of a particular stock keeping unit specified in the first list of product units exceeding a target count of the particular stock keeping unit specified in the first target stock list; and [See Zimmerman paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 
the target count of the particular stock keeping unit specified in the first target stock list exceeding the quantity of the particular stock keeping unit by more than a threshold difference. [See Zimmerman paragraphs 0033, 0053, 0054, 0057, 0058, 0071-0073] 

Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687